Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

MICHAEL JAMES LAWSON, JR. _)
and TARA LAWSON, )
)
Plaintiffs, )
) CASE No.:___-CV-
V. )
) COMPLAINT -— CLASS
PENNSYLVANIA COLLEGE OF _ ) ACTION
TECHNOLOGY, )
)
Defendants. )
)

 

Plaintiffs Michael James Lawson, Jr. (“Michael”) and Tara Lawson (“Tara”)(collectively
“Plaintiffs”) by and through undersigned counsel, bring this action against Pennsylvania College
of Technology (“Defendant” or the “College”) on behalf of themselves and all others similarly
situated, and make the following allegations based upon information, attorney investigation and
belief, and upon Plaintiffs’ own knowledge:

PRELIMINARY STATEMENT

1. Plaintiffs bring this case as a result of Defendant's decision to close campus,
constructively evict students, and transition all classes to an online/remote format as a
result of the Novel Coronavirus Disease (““COVID-19”).

2. While closing campus and transitioning to online classes was the right thing for
Defendant to do, this decision deprived Plaintiffs and the other members of the Classes
from recognizing the benefits of in-person instruction, housing, meals, access to campus
facilities, student activities, and other benefits and services in exchange for which they

had already paid fees and tuition.

 

 
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 2 of 23

3. Defendant has either refused to provide reimbursement for the tuition, housing, meals,
fees and other costs that Defendant is no longer providing, or has provided inadequate
and/or arbitrary reimbursement that does not fully compensate Plaintiffs and members of
the Classes for their loss.

4. This action seeks refunds of the amount Plaintiff and other members of the Class are
owed on a pro-rata basis, together with other damages as pled herein.

5. Plaintiffs are not suing to recover monies paid by taxes to the College; rather, Plaintiffs
file suit against the College, a corporate body that may be sued, for specific disgorgement
of fees and monies paid by students and their parents, guardians, and families for services
not received.

PARTIES

6. Defendant Pennsylvania College of Technology is an institution of higher learning
located in Williamsport, Pennsylvania.

7. Although Defendant is a “special mission affiliate” of Penn State University, and
considered a public College, Defendant operates as an independent entity, with its own
accreditation, board of directors, capital accounts, debt accounts, 501(c)(3) status, and
Standard & Poor’s rating.

8. Defendant only receives about 16.6% of its annual operating funds through state
appropriations. The rest of their $118.5 Million operating budget is generated through
tuition, fees, gifts, investments or otherwise.’

9. Defendant is governed by an 11-member board of directors and operates as a corporate

 

 https://www.pct.edu/about/penn-state
* https://www.pct.edu/about/fast-facts
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 3 of 23

entity with the power to sue and be sued.?

10. Upon information and belief, Defendant is eligible to receive federal stimulus under the
CARES Act. The Act directs that approximately 14 billion dollars be distributed to
colleges and universities based upon enrollment and requires that institutions must use at
least half of the funds they receive to provide emergency financial aid grants to students
for expenses related to the disruption of campus operations due to COVID-19.

11. Plaintiff Michael Lawson is an individual and a resident and citizen of the state of New
Jersey.

12. Plaintiff Michael is currently enrolled as a full time student in Defendant's undergraduate
program, studying diesel technology.

13. Plaintiff Michael has paid substantial tuition for the Spring 2020 semester either out of
pocket or by utilizing student loan financing, or otherwise.

14. Plaintiff Tara Lawson is Michael Lawson’s mother.

15. Plaintiff Tara has contributed a substantial sum toward paying the cost of Michael’s
tuition and fees, either out of pocket or through Federal Direct Parent Plus financing, or
otherwise.

16. There are hundreds, if not thousands, of institutions of higher learning in this country.

17. Some institutions of higher learning provide curriculum and instruction that is offered on
a remote basis through online programming which do not provide for physical attendance
by the students.

18. Defendant's institution offers in person, hands on curriculum.

19. Many of Defendant’s classes are taught in a hands on, laboratory or clinical setting, as

opposed to in a standard classroom.

 

> https://www.pct.edu/about/penn-state

wo
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 4 of 23

20. Plaintiffs and members of the Proposed Tuition Class did not choose to attend another
institution of higher learning, or to seek an online degree, but instead chose to attend
Defendant's institution and enroll on an in-person basis.

21. As a College of Technology, Defendant’s institution is particularly ill-equipped to offer
remote-only instruction.

22. Welding, building construction, automotive, electrical, and manufacturing & machining
account for half of Defendants largest program areas.*

23. Common sense would dictate that the level and quality of instruction an educator can
provide through an online format is lower than the level and quality of instruction that
can be provided in person.

24. Moreover, the true college experience encompasses much more than just the credit hours
and degrees. The college experience consists of:

i. Face to face interaction with professors, mentors, and peers;
ii. | Access to facilities such as computer labs, study rooms, laboratories, libraries, etc;
iii. | Student governance and student unions;
iv. Extra-curricular activities, groups, intramurals, etc;
v. Student art, cultures, and other activities;
vi. Social development and independence;
vii. | Hands on learning and experimentation; and
vili. | Networking and mentorship opportunities.

25. Plaintiff Michael’s education has changed from in-person hands on learning to online

instruction.

26. Plaintiff Michael’s online instruction is not commensurate with the same classes being

 

* https://www.pct.edu/about/fast-facts
21.

28.

29,

30.

31.

32,

34.

Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 5 of 23

taught in person.

As a student studying diesel technology, most of Plaintiff Michael’s classes are taught in
a laboratory setting and require hands on application.

The same is true for most students of Defendant’s institution.

Indeed, even before the COVID-19 pandemic, Defendant offered an online degree track
called its “distance learning” platform.

While Defendant offered approximately 87 different baccalaureate and associate level
degrees on campus,’ Defendant offered only 12 degrees through its distance learning
program, suggesting that the majority of Defendant’s degree programs were ill suited for
remote educational models.

Even for the 12 degree programs that Defendant found appropriate to offer online, those
programs were offered at a lower average tuition than their identical on-campus
programs,’ suggesting Defendant’s acknowledgement that the value of an online degree
is not commensurate with that of a degree earned on campus.

Diesel technology is one such program that is not ordinarily offered online, owing to the

fact that it requires extensive hands on training.

. Indeed, in addition to the regular tuition rate, Plaintiffs were charged and additional

“instructional lab” fee of $1,080 for hours Plaintiff Michael was expected to spend in the
lab environment over the course of this semester.

In addition to tuition and mandatory lab fees, Plaintiffs were required to pay certain other
mandatory fees, including but not limited to:

a. Capital Fee;

 

5 https://www.pct.edu/catalog/majors
® https://www.pct.edu/academics/online-degrees

"Id.
23.

36.

37.

38.

39.

40.

Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 6 of 23

b. Technology Fee;

c. Health Services Fee; and

d. Activity Fee
The capital fee is intended provide students with access to “state-of-the-art academic
facilities in addition to activities, fitness, and recreation facilities.”®
The technology fee is designed to provide students with access to the technology
infrastructure, such as on-campus wireless internet, computer labs, etc.”
The health services fee is designed to provide “health and safety initiatives on campus.”
(emphasis added).!°
Finally, the activity fee “[p]rovides support to students to improve their out-of-class and
educational experience by allowing them to attend social, athletic, and cultural events on
campus free of charge or for a nominal charge.”!!
As a result of being moved off campus, Plaintiffs no longer have the benefit of the
services for which these fees have been paid. For example, Plaintiffs no longer receive
clinical or laboratory instruction; no longer have access to academic, fitness, and
recreation facilities; no longer have access to the campus technology infrastructure; no
longer benefit from campus health and safety initiatives; and no longer have access to
social, athletic, and cultural events on campus.
In addition to the tuition and fees described above, Plaintiffs paid “Room and Board” fees
for the right to reside in campus housing and for access to a meal plan providing for on

campus dining opportunities.

 

8 https://www.pct.edu/students/bursar/tuition-fees-and-charges

* Id.
10 Td.
Id.
41.

42.

43.

44

45.

46.

47.

48.

Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 7 of 23

At Defendant's request and direction, Plaintiff Michael moved out of on-campus housing
on or about March 8, 2020 and has not lived on campus since, nor had access to any
meals under his meal plan since that date, nor any of the other facilities or services
described above.

JURISDICTION AND VENUE
This Court has jurisdiction over this action pursuant to the Class Action Fairness Act
(“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse
citizenship from one Defendant, there are more than 100 Class members, and the
aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.
This Court has personal jurisdiction over Defendant because Defendant is domiciled in

Pennsylvania and conducts business in Pennsylvania.

. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of

the events or omissions giving rise to the claims occurred in this District, and because
Defendant is a corporate body domiciled and doing business in this District.

FACTUAL ALLEGATIONS
Upon information and belief, Defendant’s Spring term began with the first day of classes
on or about January 13, 2020.
Upon information and belief, Defendant’s Spring term was scheduled to conclude with
the last day of examinations on or about May 8, 2020."
Accordingly, Defendant’s Spring semester was scheduled and contracted to consist of
approximately 116 days.

Defendant’s Spring break began on or about March 8, 2020 and was supposed to end on

 

2 https://www.pct.edu/academics/academic-affairs/academic-calendar

7d.
Case 1:20-cv-00736-YK Document1 Filed 05/05/20 Page 8 of 23

or about March 14, 2020, with students returning to campus and in-person classes to
resume on Monday, March 16, 2020.'*

49. However, as a result of the COVID-19 pandemic, Defendant announced on March 11,
2020 that it was extending Spring Break by one week through Monday, March 23, 2020
and that “students should remain at their permanent residences during this time.”!°

50. On March 16, 2020, the College announced that when classes resumed after the extended
Spring Break, they would be taught exclusively online through April 6, 2020.'°

51. On March 31, 2020, the mandated closure of campus labs and provision of online
instruction was extended through May 4, 2020.!”

52. On April 21, 2020, this timeline was again extended through May 11, 2020.!*

53. As of the drafting of this complaint, it is Defendant’s intention for approximately 82% of
its students to conclude the semester exclusively through online learning, with only the
classes “requiring” laboratory or clinical instruction pursuant to accreditation standards to
reconvene at some point after May 11, 2020.!°

54. As of the drafting of this Complaint, it seems unlikely that campus will be re-opened by
this May 11, 2020 date.

55. Notwithstanding the above, to date, Defendant has announced that it will only be offering

a student housing and meal plan refund of four weeks:7°

« All on-campus resident students, with the exception of those living on campus
through this emergency, will receive a four-week refund of room-and-board
costs, with refunds being issued the week of April 6. For students with off-
campus meal plans, we will provide an update in the near future.

 

14 Id.
'S https://www.pct.edu/campus-life/college-health-services/coronavirus/update-archive
16 Td.
71g.
18 1q.
19 Jq.
20 Id.
56.

57.

58.

59;

60.

61.

62.

63.

64.

Case 1:20-cv-00736-YK Document1 Filed 05/05/20 Page 9 of 23

Defendant has offered no explanation for how they calculated this refund offer.
Based on the dates set forth above, upon information and belief, Defendant’s move to
online classes and constructive eviction of students began on March 16, 2020, the date
students were originally scheduled to return from Spring Break.
These same students had contracted for on-campus housing and meals through at least
May 8, 2020, meaning they were robbed of approximately 8 weeks of the benefit of the
bargain for which they had already paid.
Accordingly, an arbitrary refund of 4 weeks of housing and meal costs is wholly
inadequate and unlawful.
Likewise, Defendant has refused and continues to refuse to offer any pro-rated reduction
or refund on tuition.
Although Defendant is still offering some level of academic instruction via online
classes, Plaintiffs and members of the proposed Tuition Class have been and will be
deprived of the benefits of on campus learning as set forth more fully above.
Finally, Plaintiffs and members of the proposed Fees Class have been and will be
deprived of utilizing services for which they have already paid, such as access to campus
facilities, and other opportunities.
However, Defendant has refused and continues to refuse to offer any pro-rated reduction
or refund on fees.

CLASS ACTION ALLEGATIONS
Plaintiffs bring this action on behalf of themselves and as a class action, pursuant to the
provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

Classes:
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 10 of 23

The Tuition Class:

All people who paid tuition for or on behalf of students enrolled in classes at the
College for the Spring 2020 semester who were denied live in-person instruction
and forced to use online distance learning platforms for the latter portion of that
semester.

The Fees Class:

All people who paid fees for or on behalf of students enrolled in classes at the
College for the Spring 2020 semester.

The On-Campus Housing Class:

All people who paid the costs of on-campus housing for or on behalf of students
enrolled in classes at the College for the Spring 2020 semester who moved out of
their on-campus housing prior to the completion of the semester because of
Defendant's policies and announcements related to COVID-19.

The Meals Class:

All people who paid costs for or on behalf of students for meals and on-campus
dining at the College for the Spring 2020 semester.

65. Excluded from the Classes are The Board of Directors of Pennsylvania College of

66.

67.

Technology and any of their respective members, affiliates, parents, subsidiaries, officers,
directors, employees, successors, or assigns; and the judicial officers, and their immediate
family members, and Court staff assigned to this case. Plaintiffs reserve the right to
modify or amend the Class definitions, as appropriate, during the course of this litigation.
Certification of Plaintiffs’ claims for class-wide treatment is appropriate because
Plaintiffs can prove the elements of their claims on a class-wide basis using the same
evidence as would be used to prove those elements in individual actions alleging the
same claims.

This action has been brought and may be properly maintained on behalf of the Class

proposed herein under Federal Rule of Civil Procedure 23.

10
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 11 of 23

: Fed. R. Civ. P. 23(a)(1

   

68. The members of the Class are so numerous and geographically dispersed that individual

joinder of all Class members is impracticable. Plaintiffs are informed and believe there

are thousands of members of the Class, the precise number being unknown to Plaintiffs,

but such number being ascertainable from Defendant's records. Upon information and

belief, Defendant’s current enrollment encompasses roughly 5,000 students. Class

members may be notified of the pendency of this action by recognized, Court-approved

notice dissemination methods, which may include U.S. mail, electronic mail, internet

postings, and/or published notice.

Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

69. This action involves common questions of law and fact, which predominate over any

questions affecting individual Class members, including, without limitation:

is

il.

ili.

iv.

Whether Defendant engaged in the conduct alleged herein;

Whether there is a difference in value between online distance learning and live
in-person instruction;

Whether Defendant breached its contracts with Plaintiffs and the other members
of the Tuition Class by retaining the portion of their tuition representing the
difference between the value of online distance learning and live in-person
instruction;

Whether Defendant was unjustly enriched by retaining tuition payments of
Plaintiffs and the Tuition Class representing the difference between the value of
online distance learning and live in-person instruction;

Whether Defendant breached its contracts with Plaintiffs and the other members

it
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 12 of 23

of the Fees Class by retaining fees without providing the services the fees were
intended to cover;

vi. | Whether Defendant was unjustly enriched by retaining fees of Plaintiffs and the
other members of the Fees Class without providing the services the fees were
intended to cover;

vii. | Whether Defendant breached its contracts with Plaintiffs and the other members
of the On-Campus Housing Class by not refunding them the full pro-rated amount
of their housing expenses when the pandemic prevented them (or the students on
whose behalf they paid) from continuing to live on campus safely;

viii. | Whether Defendant was unjustly enriched by retaining payments of Plaintiffs and
the other members of the On-Campus Housing Class while such members (or the
students on whose behalf they paid) moved out of their on-campus housing;

ix. | Whether Defendant breached its contracts with Plaintiffs and the other members
of the Meals Class by retaining costs for food and on-campus dining without
providing those services which the costs were intended to cover;

x. | Whether Defendant was unjustly enriched by retaining payments of Plaintiffs and
the other members of the Meals Class without providing the food and on-campus
dining options which those costs were intended to cover;

xi. | Whether certification of any or all of the classes proposed herein is appropriate
under Fed. R. Civ. P. 23;

xii. | Whether Class members are entitled to declaratory, equitable, or injunctive relief,
and/or other relief; and

xiii. | The amount and nature of relief to be awarded to Plaintiffs and the other Class

12
70.

71.

72,

73.

Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 13 of 23

members.

Typicality: Fed. R. Civ. P. 23(a)(3)
Plaintiffs’ claim is typical of the other Class member’s claims because, among other
things, all Class members were similarly situated and were comparably injured through
Defendant's wrongful conduct as set forth herein.

Adequacy: Fed. R. Civ. P. 23(a)(4)
Plaintiffs are adequate Class representatives because their interests do not conflict with
the interests of other members of the Class they seeks to represent. Plaintiffs have
retained counsel competent and experienced in complex litigation; and Plaintiffs intend to
prosecute the action vigorously. The Class’s interests will be fairly and adequately
protected by Plaintiffs and their counsel.

Superiority: Fed. R. Civ. P. 23(b)(3)
A class action is superior to any other available means for the fair and efficient
adjudication of this controversy, and no unusual difficulties are likely to be encountered
in the management of this class action. The damages or other financial detriment
suffered by Plaintiffs and other Class members are relatively small compared to the
burden and expense that would be required to individually litigate their claims against
Defendant, so it would be impracticable for members of the Class to individually seek
redress for Defendant's wrongful conduct.
Even if Class members could afford individual litigation, the Court system likely could
not. Individualized litigation creates a potential for inconsistent or contradictory
judgments, and increases the delay and expense to all parties and the court system. By

contrast, the class action device presents far fewer management difficulties and provides

i
74.

to:

76.

77.

78.

ies

80.

Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 14 of 23

the benefits of single adjudication, economy of scale, comprehensive supervision by a
single court, and finality of the litigation.
Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)
To the extent that a Class does not meet the requirements of Rules 23(b)(2) or (b)(3),
Plaintiff seeks the certification of issues that will drive the litigation toward resolution.
Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)
The College has acted or refused to act on grounds generally applicable to Plaintiffs and
the other Class members, thereby making appropriate final injunctive relief and
declaratory relief, as described herein, with respect to the Class members as a whole.
FOR A FIRST COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT
(Plaintiffs and Other Members of the Tuition Class)
Plaintiffs incorporate by reference all preceding allegations as though fully set forth
herein.
Plaintiffs bring this count on behalf of themselves and other members of the Tuition
Class.
Plaintiffs and the Tuition Class entered into contracts with the College which provided
that Plaintiffs and other members of the Tuition Class would pay tuition for or on behalf
of students and, in exchange, the College would provide live in-person instruction in a
physical classroom.
Plaintiffs and other members of the Tuition Class fulfilled their end of the bargain when
they paid tuition for the Spring 2020 semester either out-of-pocket or by using student

loan financing, or otherwise.

The College breached the contract with Plaintiffs and the Tuition Class by moving all

14
81.

82.

83.

84.

85.

86.

87.

Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 15 of 23

classes for the Spring 2020 semester to online distance learning platforms, without
reducing or refunding tuition accordingly.
The College retained tuition monies paid by Plaintiffs and other members of the Tuition
Class, without providing them the full benefit of their bargain.
Plaintiffs and other members of the Tuition Class have suffered damage as a direct and
proximate result of Defendant's breach, including but not limited to being deprived of the
value of the services the tuition was intended to cover, namely live in-person instruction
in a physical classroom.
As a direct and proximate result of Defendant's breach, Plaintiffs and the Tuition Class
are legally and equitably entitled to damages, to be decided by the trier of fact in this
action, to include but not be limited to disgorgement of the difference between the value
of the online learning which is being provided versus the value of the live in-person
instruction in a physical classroom that was contracted for.
FOR A SECOND COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT
(Plaintiffs and Other Members of the Tuition Class)
Plaintiffs incorporate by reference all preceding allegations as though fully set forth
herein.
Plaintiffs bring this count on behalf of themselves and other members of the Tuition
Class.
The College has received a benefit at the expense of Plaintiffs and other members of the
Tuition Class to which it is not entitled.
Plaintiffs and other members of the Tuition Class paid substantial tuition for live in-

person instruction in physical classrooms and did not receive the full benefit of the

15
88.

89.

90.

91.

92.

94.

95.

96.

97;

Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 16 of 23

bargain.
Plaintiffs and other members of the Tuition Class conferred this benefit on Defendant
when they paid the tuition.
Defendant has realized this benefit by accepting such payment.
Defendant has retained this benefit, even though Defendant has failed to provide the
services for which the tuition was collected, making Defendant's retention unjust under
the circumstances.
Equity and good conscience requires that the College return a portion of the monies paid
in tuition to Plaintiffs and other members of the Tuition Class.
Defendant should be required to disgorge this unjust enrichment.

FOR A THIRD COLLECTIVE CAUSE OF ACTION

BREACH OF CONTRACT
(Plaintiffs and Other Members of the Fees Class)

. Plaintiffs incorporate by reference all preceding allegations as though fully set forth

herein.

Plaintiffs bring this count on behalf of themselves and other members of the Fees Class.
Plaintiffs and the Fees Class entered into contracts with the College which provided that
Plaintiffs and other members of the Fees Class would pay certain fees for or on behalf of
students and, in exchange, the College would provide services related to those fees, such
as access to student activities, athletics, wellness centers, libraries, etc.

Plaintiffs and other members of the Fees Class fulfilled their end of the bargain when
they paid these fees for the Spring 2020 semester either out-of-pocket or by using student
loan financing, or otherwise.

The College breached the contract with Plaintiffs and the Fees Class by moving all

16

 
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 17 of 23

classes for the Spring 2020 semester to online distance learning platforms, constructively
evicting students from campus, and closing most campus buildings and facilities.

98. The College retained fees paid by Plaintiffs and other members of the Fees Class, without
providing them the full benefit of their bargain.

99. Plaintiffs and other members of the Fees Class have suffered damage as a direct and
proximate result of Defendant's breach, including but not limited to being deprived of the
value of the benefits and services the fees were intended to cover.

100. As a direct and proximate result of Defendant's breach, Plaintiffs and the Fees
Class are legally and equitably entitled to damages, to be decided by the trier of fact in
this action, to include but not be limited to disgorgement of the pro-rata amount of fees
that was collected but for which services were not provided.

FOR A FOURTH COLLECTIVE CAUSE OF ACTION

UNJUST ENRICHMENT
(Plaintiffs and Other Members of the Fees Class)

101. Plaintiffs incorporate by reference all preceding allegations as though fully set
forth herein.

102. Plaintiffs brings this count on behalf of themselves and other members of the Fees
Class.

103. The College has received a benefit at the expense of Plaintiffs and other members

of the Fees Class to which it is not entitled.

104. Plaintiffs and other members of the Fees Class paid substantial student fees for on
campus benefits and services and did not receive the full benefit of the bargain.

105. Plaintiffs and other members of the Fees Class conferred this benefit on

Defendant when they paid the fees.

17
Case 1:20-cv-00736-YK Document1 Filed 05/05/20 Page 18 of 23

106. Defendant has realized this benefit by accepting such payment.

107. Defendant has retained this benefit, even though Defendant has failed to provide
the services for which the fees were collected, making Defendant's retention unjust under
the circumstances.

108. Equity and good conscience requires that the College return a pro-rata portion of
the monies paid in fees to Plaintiffs and other members of the Fees Class.

109. Defendant should be required to disgorge this unjust enrichment.

FOR A FIFTH COLLECTIVE CAUSE OF ACTION

BREACH OF CONTRACT
(Plaintiffs and Other Members of the On-Campus Housing Class)

110. Plaintiffs incorporate by reference all preceding allegations as though fully set
forth herein.
IT). Plaintiffs bring this count on behalf of themselves and other members of the On-

Campus Housing Class.

Lie. Plaintiffs and the On-Campus Housing Class entered into contracts with the
College which provided that Plaintiffs and other members of the On-Campus Housing
Class would pay certain fees for or on behalf of students and, in exchange, the College
would provide on-campus housing to those students.

113, Plaintiffs and other members of the On-Campus Housing Class fulfilled their end
of the bargain when they paid these fees for the Spring 2020 semester either out-of-
pocket or by using student loan financing, or otherwise.

114. The College breached the contract with Plaintiff and the On-Campus Housing
Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, and asked students to move out of on-campus housing facilities, thus

18
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 19 of 23

constructively evicting them.

11S, The College retained fees paid by Plaintiff and other members of the On-Campus
Housing Class, without providing them the full benefit of their bargain.

116. Plaintiffs and other members of the On-Campus Housing Class have suffered
damage as a direct and proximate result of Defendant's breach, including but not limited
to being deprived of the value of the housing that the board fees were intended to cover.

117. As a direct and proximate result of Defendant's breach, Plaintiffs and the On-
Campus Housing Class are legally and equitably entitled to damages, to be decided by
the trier of fact in this action, to include but not be limited to disgorgement of the pro-rata
amount of fees that were collected but for which services were not provided.

FOR A SIXTH COLLECTIVE CAUSE OF ACTION

UNJUST ENRICHMENT
(Plaintiffs and Other Members of the On-Campus Housing Class)

118. Plaintiffs incorporate by reference all preceding allegations as though fully set
forth herein.
119. Plaintiffs bring this count on behalf of themselves and other members of the On-

Campus Housing Class.

120. The College has received a benefit at the expense of Plaintiffs and other members
of the On-Campus Housing Class to which it is not entitled.

121, Plaintiffs and other members of the On-Campus Housing Class paid substantial
board fees for the right to occupy on-campus housing and did not receive the full benefit
of the bargain.

122, Plaintiffs and other members of the On-Campus Housing Class conferred this

benefit on Defendant when they paid the fees.

1g
Case 1:20-cv-00736-YK Document1 Filed 05/05/20 Page 20 of 23

123. Defendant has realized this benefit by accepting such payment.

124. Defendant has retained this benefit, even though Defendant has failed to provide
the housing and other amenities for which the fees were collected, making Defendant's
retention unjust under the circumstances.

125. Equity and good conscience requires that the College return a pro-rata portion of
the monies paid in fees to Plaintiff and other members of the On-Campus Housing Class.

126. Defendant should be required to disgorge this unjust enrichment.

FOR A SEVENTH COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT
(Plaintiffs and Other Members of the Meals Class)

127. Plaintiffs incorporate by reference all preceding allegations as though fully set
forth herein.

128. Plaintiffs bring this count on behalf of themselves and other members of the
Meals Class.

129, Plaintiffs and the Meals Class entered into contracts with the College which
provided that Plaintiffs and other members of the Meals Class would pay certain fees for
or on behalf of students and, in exchange, the College would provide meals and on-
campus dining options.

130. Plaintiffs and other members of the Meals Class fulfilled their end of the bargain
when they paid these fees for the Spring 2020 semester either out-of-pocket or by using
student loan financing, or otherwise.

131, The College breached the contract with Plaintiffs and the Meals Class by moving
all classes for the Spring 2020 semester to online distance learning platforms,

constructively evicting students from campus, and closing most campus buildings and

20

 
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 21 of 23

facilities, including dining facilities.

132. The College retained fees paid by Plaintiffs and other members of the Meals
Class, without providing them the full benefit of their bargain.

133. Plaintiffs and other members of the Meals Class have suffered damage as a direct
and proximate result of Defendant's breach, including but not limited to being deprived of
the value of the benefits and services the fees were intended to cover.

134. As a direct and proximate result of Defendant's breach, Plaintiffs and the Meals
Class are legally and equitably entitled to damages, to be decided by the trier of fact in
this action, to include but not be limited to disgorgement of the pro-rata amount of fees
that was collected but for which meals and services were not provided.

FOR AN EIGHTH COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT
(Plaintiffs and Other Members of the Meals Class)

135. Plaintiffs incorporate by reference all preceding allegations as though fully set
forth herein.

136. Plaintiffs bring this count on behalf of themselves and other members of the
Meals Class.

137. The College has received a benefit at the expense of Plaintiffs and other members
of the Meals Class to which it is not entitled.

138. Plaintiffs and other members of the Meals Class paid fees for access to on-campus
meals and dining options.

139, Plaintiffs and other members of the Meals Class conferred this benefit on
Defendant when they paid the fees.

140. Defendant has realized this benefit by accepting such payment.

21
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 22 of 23

141. Defendant has retained this benefit, even though Defendant has failed to provide
the meals and services for which the fees were collected, making Defendant's retention
unjust under the circumstances.

142. Equity and good conscience requires that the College return a pro-rata portion of
the monies paid in meal fees to Plaintiffs and other members of the Meals Class.

143. Defendant should be required to disgorge this unjust enrichment.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and on behalf of members of the Classes, pray for
judgment in their favor and against Defendant as follows:

a. Certifying the Classes as proposed herein, designating Plaintiffs as Class
representatives, and appointing undersigned counsel as Class Counsel;
b. Declaring that Defendant is financially responsible for notifying the Class
members of the pendency of this action;
G: Declaring that Defendant has wrongfully kept monies paid for tuition, fees, on-
campus housing, and meals;
d. Requiring that Defendant disgorge amounts wrongfully obtained for tuition, fees,
on-campus housing, and meals;
e. Awarding injunctive relief as permitted by law or equity, including enjoining
Defendant from retaining the pro-rated, unused monies paid for tuition, fees, on-campus
housing, and meals;
f. Scheduling a trial by jury in this action;
g. Awarding Plaintiffs’ reasonable attorney’s fees, costs and expenses, as permitted

by law;

22
Case 1:20-cv-00736-YK Document 1 Filed 05/05/20 Page 23 of 23

h. Awarding pre and post judgment interest on any amounts awarded, as permitted
by law; and
i. Awarding such other and further relief as may be just and proper.

DEMAND FOR JURY TRIAL

 

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand trial by

jury in this action of all issues so triable.

Dated this 4" day of May, 2020

CARPEY LAW, P.C.

/s/ Stuart A. Carpey
Stuart A. Carpey, #49490
600 W. Germantown Pike, Suite 400
Plymouth Meeting, PA 19462
(610) 834-6030
scarpey@carpeylaw.com

-and-
ANASTOPOULO LAW FIRM, LLC

Eric M. Poulin (Pro Hac Vice admission pending)
Roy T. Willey, [V (Pro Hac Vice admission
pending)

32 Ann Street

Charleston, SC 29403

(843) 614-8888

eric@akimlawfirm.com

roy@akimlawfirm.com

ATTORNEYS FOR PLAINTIFFS

23
